Russell, O. J.
To a petition in which the petitioners asked that the writ of injunction ■ issue to restrain the defendants from interfering with petitioners’ right of possession of named premises, the defendants interposed certain demurrers seeking dismissal of the action. The court entered no judgment upon the demurrers, but after consideration of evidence presented by both parties granted an interlocutory injunction “until further order of the court.” In the circumstances and the state of the record we can not hold that there was an abuse of discretion in the grant of the order to which exception is taken, or that the court erred therein. Judgment affirmed.

All the Justices concur.

George G. Dean and Marion Williamson, for plaintiff in error.
Poole & Fraser, contra.